Case: 11-15875         Date Filed: 08/16/2012   Page: 1 of 4




                                                                        [DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 11-15875
                                        Non-Argument Calendar
                                      ________________________

                                D.C. Docket No. 1:11-cv-00850-WSD



ALFONZA MCKEEVER,

llllllllllllllllllllllllllllllllllllllll                                   Plaintiff-Appellant,

versus

LIBERTY MUTUAL GROUP INC.,
d.b.a. Liberty Mutual Insurance,
GEICO INSURANCE AGENCY, INC.,

llllllllllllllllllllllllllllllllllllllll                               Defendants-Appellees.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Georgia
                                 ________________________

                                           (August 16, 2012)

Before CARNES, WILSON and BLACK, Circuit Judges.
                Case: 11-15875       Date Filed: 08/16/2012       Page: 2 of 4

PER CURIAM:

       Alfonza McKeever, proceeding pro se, appeals the district court’s denial of

his motion for leave to amend his amended complaint against Liberty Mutual

Group, Inc. (Liberty Mutual). McKeever filed an amended complaint in state

court alleging defamation and slander against Liberty Mutual and GEICO

Insurance Agency, Inc. (GEICO). After the case was removed to federal court, the

district court entered a scheduling order adopting May 15, 2011, as the deadline

for amendments to pleadings.1 On June 16, 2011, Liberty Mutual and GEICO

moved to dismiss the amended complaint for failure to state a claim. McKeever’s

response, filed on June 30, 2011, conceded that his claims were time-barred, but

also moved for leave to amend the amended complaint to add a claim for

malicious prosecution against Liberty Mutual. The district court denied

McKeever’s motion because he did not demonstrate “good cause” for failing to

comply with the scheduling order’s deadline for amendments and, alternatively,

because McKeever’s proposed amendment would have been futile. We affirm.

       We review the denial of a motion for leave to amend a complaint for abuse

of discretion. Covenant Christian Ministries, Inc. v. City of Marietta, 654 F.3d
1
         The parties proposed the May 15 deadline in their joint preliminary report and
discovery plan.

                                               2
              Case: 11-15875     Date Filed: 08/16/2012   Page: 3 of 4

1231, 1239 (11th Cir. 2011). “A plaintiff seeking leave to amend its complaint

after the deadline designated in a scheduling order must demonstrate ‘good cause’

under Fed. R. Civ. P. 16(b).” S. Grouts & Mortars, Inc. v. 3M Co., 575 F.3d 1235,

1241 (11th Cir. 2009). Here, McKeever moved for leave to amend his amended

complaint on June 30, 2011, over six weeks after the May 15, 2011 deadline

adopted by the district court’s scheduling order. McKeever’s counseled motion

for leave to amend, however, did not even attempt to demonstrate “good cause”

for his failure to comply with the scheduling order. Without any explanation,

McKeever simply stated that there was no “undue delay.”

      The district court did not abuse its discretion in denying McKeever’s

belated motion for leave to amend his amended complaint because McKeever did

not demonstrate “good cause” for his failure to comply with the scheduling order.

See id. at 1243 (upholding district court’s denial of motion to amend where the

plaintiff failed “to show good cause why it did not amend its complaint before the

amendment deadline imposed in the scheduling order or during extensions of that

deadline”); see also Sosa v. Airprint Sys., Inc., 133 F.3d 1417, 1418 (11th Cir.

1998). Because we affirm the district court’s denial of McKeever’s motion for

leave to amend on this ground, we need not consider whether McKeever’s

proposed amendment would have been futile.

                                         3
     Case: 11-15875   Date Filed: 08/16/2012   Page: 4 of 4

AFFIRMED.




                              4